DETAILED ACTION

Election/Restriction
It is noted that claims 8-10  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2020.
In the response filed January 5, 2020, claims 8-9 were cancelled and claim 10 was amended from a method claim to a product claim. Since claim 10 is now directed to a product it is now considered part of the product claims in Group I and thus is no longer withdrawn. However, it is noted that the Requirement for Restriction/Election mailed on June 17, 2020 is maintained.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments and amendments received on January 5, 2020 have been entered in to the file. Currently, claims 1 and 10 are amended and claims 2-9 are cancelled, resulting in claims 1 and 10 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation the high terry fabrics have a terry height of 2-20 mm and the low terry fabrics have a terry height of 1-10 mm in lines 5-6 of page 1 of claim 1, and the claim also recites the high terry fabrics have a terry height of 3-10 mm and the low terry fabrics have a height of 1-5 mm in the last line of the second page of claim 1 into the third page which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is also rejected under 35 U.S.C. 112(b) based on its dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (US 2013/0117954)1 in view of Nordin (US 5804274)1, Pung (US 2005/0081888)1, and Cook (US 4551143)1. Supporting evidence provided by Horrocks (Handbook of Technical Textiles; 6.13 Stitch bonding).
With respect to claim 1, Sears teaches a wipe structure (cleaning cloth) of stitch bonded construction incorporating one or more substrate layers of an absorbent material (water-absorption layer) with a barrier layer (dirt removal layer) across the face side of the absorbent material (water-absorption layer) and a preformed lightweight loop fabric (base cloth layer) across an underside of the absorbent layers (water-absorption layer) with loops projecting away from the absorbent layers (water-absorption layer) (paragraph [0004]). In the final construction the face loops 54 formed by the face-forming stitching yarns 50 cooperatively define a cleaning face (dirt removal layer) and the loops 22 of the preformed loop material 20 cooperatively form a backing surface of the wipe (base cloth layer) (paragraph [0029]; FIG. 4). The absorbent material 44 (water-absorption layer) may be a nonwoven cellular material such as an air laid thermobonded nonwoven formed predominately of hydrophilic cellulosic fiber constituents with supplemental levels of thermoplastic binders or other absorption materials (paragraphs [0024]-[0026]).
During stitch formation, the face-forming stitching yarns 50 are looped over sinker fingers to produce an arrangement of face loops 54 projecting outwardly from the technical back of the resulting composite (paragraph [0028]). The pile sinker has a height of about 2 to 6 millimeters, most preferably 4 millimeters (paragraph [0028]). Since the sinker is used to form dirt removal layer) will have a height of 2 to 6 millimeters, most preferably 4 millimeters.
Sears further teaches face forming stitching yarns 50 (high/low terries) may be formed from ultrafine fibers of less than 1 denier per filament with one possible yarn construction being 150/288 (i.e. 150 denier, 288 filament) textured polyester yarn (paragraph [0030]). Sears also teaches the layers are stitch-bonded (stitch-knitting) (paragraphs [0015] and [0029]; claim 1). Stitch bonding is known in the art to be performed using a warp knitting machine (Handbook of Technical Textiles; 6.13.1 Batt bonded by threads).
Sears teaches that in the event the wipe material is used in conjunction with water the fluid may pass through the abrasion resistant material for collection and retention into the absorbent material 44 (water-absorption layer) (paragraph [0034]). Therefore, the absorbent material of Sears is a water-absorption fabric made from water-absorption fibers.
The definition of terry is 1) the loop forming the pile in uncut pile fabrics or 2) an absorbent fabric with such loops (merriam-webster.com). Since the barrier layer cleaning face (dirt removal layer) and lightweight loop fabric (base cloth layer) of Sears are both uncut pile fabrics due to the presence of loops, the barrier layer (dirt removal layer) and lightweight loop fabric (base cloth layer) are considered terry fabrics.
The wipe may be used with a mop head (paragraph [0005], [0013], [0015], [0033]) and therefore is a mop cleaning cloth.

Sears is silent as to the loops of the barrier layer (dirt removal layer) having high and low terries where the ratio of the high terry height to the low terry height is 1.1-5:1, the high terries 
Nordin discloses a cleaning cloth for cleaning dirty surfaces and a mop on which said cleaning cloth is arranged (col. 1, lines 5-7). The cleaning cloth is characterized by a base fabric having on one side longer loops and shorter loops having great dirt and liquid absorption ability (col. 1, lines 47-54). When the side of the cloth having different lengths of loops is pulled over a surface, the longer loops will have a brushing or sweeping effect and the shorter loops will have an absorbing and accumulating effect on the dust and dirt particles as well as humidity on the wiped surface (col. 3, lines 3-14). Aside from the brushing property the longer loops also have the function that the cloth shall ride on these loops when pulled over a surface (col. 3, lines 38-46). An adjustment of the material, length, and proportion of these longer loops will optimize the properties of the cloth with regard to friction, brushing and accumulation (col. 3, lines 38-46).
Since both Sears and Nordin teach fabrics comprising loops for use as a mop to clean surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loops of the barrier layer cleaning face (dirt removal layer) to have two different heights (high/low terries) in order to provide long loops that have a brushing and sweeping effect and reduce friction with the surface being cleaned and short loops which absorb and accumulate the swept dust, dirt, and liquid.
With respect to the respective heights of these loops, Nordin does not require specific heights to achieve the aforementioned effects, therefore the ordinary artisan would use loop heights within the teachings of Sears (2 to 6 millimeters). With this range of heights the ratio of long loop height to short loop height would at most be 4:1. Based on the combination above the 
The long loop height to short loop height ratio range of Sears in view of Nordin substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sears in view of Nordin, because overlapping ranges have been held to establish prima facie obviousness
As discussed above, the loops of Sears in view of Nordin constitute long loops (high terries) and short loops (low terries) where each have a height between 2-6 millimeters and the long loops (high terries) have a height greater than the height of the short loops (low terries). The long loop height to short loop height ranges of Sears in view of Nordin substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sears in view of Nordin, because overlapping ranges have been held to establish prima facie obviousness.

Sears in view of Nordin is silent as to the absorbent material 44 (water-absorption layer) comprising any one or two water-absorption fibers selected from cotton fibers, hemp fibers, hydrophilic polyesters fibers and polyamide fibers.
Pung teaches cleaning pads and cleaning pad implements for cleaning hard surfaces, in particular floors (paragraph [0002]). The cleaning pad comprises an absorbent layer which serves 
Since both Sears in view of Nordin and Pung teach cleaning wipes with absorbent layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen at least one of the hydrophilic fibers disclosed by Pung as useable in a nonwoven absorbent layer for a cleaning cloth as the hydrophilic fiber in the absorbent material 44 (water-absorption layer) of Sears in view of Nordin. To one of ordinary skill in the art, it would have been obvious to try the suitable hydrophilic fibers, including hydrophilic polyester and polyamide, in order to determine which provides the desired fluid delay and overall fluid absorbency. See MPEP 2143.

Sears in view of Nordin is further silent as to the absorbent material 44 (water-absorption layer) being made from high-melting point fibers and low-melting point fibers blended through a needle punching method and after the blended fibers are reinforced into the fabric through carding, lapping, and needle punching, the water absorption layer is heated to melt the low-melting point fibers and to bond the high-melting point fibers together and the overall hardness of the absorbent material 44 (water-absorption layer) is improved after cooling and shaping.
Pung further teaches the fibers of the absorbent layer can be combined with a thermoplastic material (paragraph [0024]). Upon melting, at least a portion of the thermoplastic low-melting point fibers) are particularly preferred as the thermoplastic material because of their ability to form numerous interfiber bond sites (paragraph [0026]).
Since both Sears in view of Nordin and Pung teach cleaning wipes with absorbent layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included thermoplastic fibers (low-melting point fibers) that are melted to form bond sites within the nonwoven absorbent material 44 (water-absorption layer) of Sears in view of Nordin in order to provide an absorbent material 44 (water-absorption layer) which has additional overall integrity as well as increased overall compressive modulus (hardness) and strength.
Since it is only the thermoplastic fibers (low-melting point fibers) fibers that are melted to bond the remaining fibers of the absorbent material 44 (water-absorption layer), those hydrophilic fibers that are not melted are considered the high-melting point fibers.

As discussed above, it would have been obvious to the ordinary artisan to try the suitable hydrophilic fibers (high-melting point fibers) taught by Pung, including hydrophilic polyester and polyamide, in order to determine which provides the desired fluid delay and overall fluid absorbency. See MPEP 2143. Pung further teaches suitable thermoplastic fibers (low-melting point fibers) include polyethylene and polypropylene (paragraph [0027]) and are preferably a bicomponent fiber with a polyethylene terephthalate core and a polyolefin sheath (paragraph low-melting point fiber) would be included in the absorbent material 44 (water-absorption layer) for the reasons discussed above.
Pung teaches the thermoplastic fibers (low-melting point fibers) as discussed above. Pung further teaches the thermoplastic fibers (low-melting point fibers) have a melting point of between 75oC and 175oC (paragraph [0026]).
Sears in view of Nordin and Pung does not explicitly teach the melting point of the hydrophilic fibers (high-melting point fibers), however the ordinary artisan would recognize that in order for the hydrophilic fibers (high-melting point fibers) not to melt during the bonding of the thermoplastic fibers (low-melting point fibers), the hydrophilic fibers (high-melting point fibers) must have a melting point greater than the thermoplastic fibers (low-melting point fibers), i.e. greater than 175oC.

Sears in view of Nordin and Pung is silent as to the hydrophilic fibers (high-melting point fibers) having a mass fraction of 70-90% and the thermoplastic fibers (low-melting point fibers) having a mass fraction of 10-30%.
Cook teaches nonwoven fabrics for use in disposable absorbent articles (col. 1, lines 11-17). Cook further teaches that the amount of binder employed will depend on the type of binding technique and the type and quality product desired (col. 5, lines 18-25). The binder is generally present in an amount of at least 15% by weight and not more than 40% by weight (col. 5, lines 18-25). Amounts substantially above 40% generally tend to produce a stiffer fabric and the fabric has a harsher feel.
Since both Sears in view of Nordin and Pung and Cook teach nonwovens used in absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic fibers (low-melting point fibers) of Sears in view of Nordin and Pung, which are used to create bond sites, to be present in amount of 15-40 wt% in order to provide an absorbent material 44 (water-absorption layer) which has additional overall integrity as well as increased overall compressive modulus and strength as taught by Pung without having a stiffer or harsher feel. The hydrophilic fibers (high-melting point fibers) would make up the balance (i.e., 60-85 wt%)
The melting point and weight percent ranges of the hydrophilic fibers (high-melting point fibers) and the weight percent of thermoplastic fibers (low-melting point fibers) range substantially overlaps the claimed ranges in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sears in view of Nordin, Pung, and Cook, because overlapping ranges have been held to establish prima facie obviousness.
The limitation “wherein the mop cleaning cloth is manufactured by following the steps of: (1) manufacturing the base cloth layer by making the terry fabric of the base cloth layer; (2) manufacturing the water-absorption layer by making the water-absorption fabric from water-absorption fibers; and (3) fixing the water-absorption fabric on the base cloth layer by stitching yarn through stitch-knitting, and meanwhile, stitching and knitting ultrafine fibers on the base cloth layer, so that the dirt removal layer formed by the high terry fabrics and the low terry fabrics is obtained, and accordingly, the mop cleaning cloth is obtained” and the limitation 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Sears in view of Nording, Pung, and Cook discloses a wipe structure (cleaning cloth) of stitch bonded construction incorporating one or more substrate layers of an absorbent material (water-absorption layer) with a barrier layer (dirt removal layer) across the face side of the absorbent material (water-absorption layer) and a preformed lightweight loop fabric (base cloth layer) across an underside of the absorbent layers (water-absorption layer) with loops projecting away from the absorbent layers (water-absorption layer) (Sears; paragraph [0004]).

With respect to claim 10, Sears in view of Nording, Pung, and Cook teaches all the limitations of claim 1 above. Sears further teaches the stitching yarns 50
The stitching yarn linear density range of Sears substantially overlaps the claimed range in the instant claim 10. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sears, because overlapping ranges have been held to establish prima facie obviousness.
The limitation “wherein in step (3), a warp knitting machine is used for stitch-knitting and is provided with two rows of guide bars, wherein the first row of said guide bars are used for stitching and knitting the ultrafine fibers on the base cloth layer to obtain the dirt removal layer formed by the high terry fabrics and the low terry fabrics; the second row of said guide bars are used for stitching an knitting the non-woven fabric of the water-absorption layer on the base cloth layer by stitching yarn” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Sears in view of Nording, Pung, and Cook discloses a stitch-bonded terry fabric layered structure as described in claim 1 above.



Response to Arguments
Response – Claim Rejections 35 USC §112
The previous rejections of claims 3-5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 5, 2021.
In light of the amendments to the claims, new rejections under 35 U.S.C. 112(b) have been applied to claims 1 and 10 above.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.

On page 8 of the response Applicant sites MPEP 2113 and states that the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art.
The Examiner agrees, however it is noted that the response did not specifically point out any structure that was implied by the process steps but not addressed by the prior art. It is the position of the Examiner that the rejection of claims 1 and 10 encompass all the structure provided by the process steps as described above, absent any evidence to the contrary. Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show a nonobvious difference. See MPEP 2113(II).

On pages 8-9 of the response Applicant points out beneficial effects of the mop cleaning cloth of the present invention described in the instant specification and states they are not possible with prior art.
The Examiner respectfully disagrees. With respect to Sears in view of Nording, Pung, and Cook failing to recognize or suggest any of the advantageous properties exhibited by the claimed invention, showing the advantageous properties exhibited by the claimed invention is not the standard for a 103 rejection, nor is it a showing of unexpected results. As discussed above in the rejection of claim 1, the combination of Sears in view of Nording, Pung, and Cook teaches the claimed invention.

On page 9 of the response Applicant cites MPEP 2143.01 and submits that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art.
It is respectfully submitted that MPEP 2143.01 was merely cited and was not applied to the prior art rejection presented in the previous office action. Arguments or evidence as to why the results would not have been predictable to one of ordinary skill in the art were not provided. It is the position of the Examiner that it would have been obvious to one of ordinary skill in the art at the time of the invention to have arrived at the claimed invention based on the teachings of Sears in view of Nording, Pung, and Cook, as described in the rejections of claims 1 and 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented